UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                         __________________

                            No. 95-50827
                          Summary Calendar
                         __________________



     UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

                               versus

     KENT NIGEL WEST,

                                        Defendant-Appellant.

         ______________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
                          (EP-95-CR-140)
         ______________________________________________

                            June 27, 1996


Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kent Nigel West appeals his conviction and sentence for aiding

and abetting a conspiracy to possess with intent to distribute

cocaine. West challenges the sufficiency of the evidence of guilt.

Because a jury could rationally have found beyond a reasonable



*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
doubt that    West    had    associated       with   and   participated        in   the

criminal enterprise, participated in the venture, and had sought by

his actions to make the venture succeed, we hold that the evidence

of guilt was sufficient to sustain the conviction.                          See United

States v. Martinez, 555 F.2d 1269, 1271 (5th Cir. 1977).

     West also challenges the district court's calculation of his

sentence under       the    Sentencing       Guidelines.        We   hold    that   the

district    court    did    not   err   in    refusing     to   award   a     downward

adjustment for acceptance of responsibility and did not commit

clear error in refusing to hold that West had a minimal role in the

criminal venture.          See U.S.S.G. §§ 3B1.2, comment. (n.1), and

3E1.1, comment. (n.2); see also United States v. Zuniga, 18 F.3d
1254, 1260-61 (5th Cir.), cert. denied, 115 S. Ct. 214 (1994).

AFFIRMED.




                                         2